Title: From Alexander Hamilton to Nathaniel Fosdick, 11 June 1790
From: Hamilton, Alexander
To: Fosdick, Nathaniel


Treasury Department:June 11th. 1790.
Sir:

It appears to be a defect in our Laws, that the Registry of a Foreign Ship, sold after condemnation is not provided for. It will be laid before a Committee of the House of Representatives now sitting upon the alterations and amendments in which the Commercial and Revenue Laws require.
I am, Sir, with respect,   Your obedient Servant
Alex. Hamilton.
Nathaniel F. Fosdick,Collector, Portland

